Consulting Service Agreement

 

This Consulting Service Agreement (this “Agreement”) is made and entered into
the 17th day of March 2019 by Rocky Mountain High Brands (Company) and Mihok &
Associates, Inc. (the “Consultant Service”) a Pennsylvania Corporation with
offices at 39 Fairway Drive, Exeter, PA 18643

 

WITNESSETH

 

WHEREAS, the Consultant Service and the Company deem it in their best interests
that the Company retain the Consultant Service in connection with the strategic
development of the Company’s beverage business.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Consultant Service agree to the following:

 

1) Retention of Service-The Company agrees to retain the Consultant, and the
Consultant Service agrees to serve the Company, upon the following terms and
conditions.

 

2) Term-The Term for which the Consultant Service shall be March 31, 2019
through September 30, 2019. The Consultant Service shall perform the duties in
Section 3 to the best of their abilities. The Company may, at its sole option
terminate this agreement at any time by providing thirty days written notice to
Consultant Service with no further compensation being due after the termination.

 

3) Duties of Consultant-Mihok & Associates, Inc. agrees that it shall provide
consulting services with respect to the Sales, Marketing and Distribution of the
Company’s Products including the following:

1) Call on New York City area Distributors for the Company Brands distribution.

2) Call on Customers in New York City area for the Company Brands products.

3) Assist on Competitive Analysis, Packaging, Pricing, etc.

 

4) Compensation-In consideration of the services to be rendered to the Company

pursuant to this agreement, the monthly compensation shall be 5000.00 paid
bimonthly on the 15th and last day of the month via electronic funds transfer.
Compensation shall immediately cease if this agreement is terminated by Company,
or after term has expired. Any unpaid amount from the date of the last payment
through the termination date will be prorated and paid upon termination.

 

5) Expenses-The Company shall pay all customary business expenses provided by
the Consultant Service normally associated with developing the Company’s
Business. The Company shall also pay for “other” expenses including samples
shipping, trade show costs, etc. but again only those expenditures which have
been pre-approved in writing. Consultant Service shall endeavor to identify in
writing such anticipated expenses as far in advance as possible.

 

  

 

 



6) Nature of Services-The parties hereto agrees that the services provided by
the Consultant Service hereunder shall be advisory in nature and that all
decisions relating to the policies and procedures of the Company shall be made
solely by the Company

 

7) Relationship of the Parties-The parties agree that the Consultant Service
shall provide the services specified hereunder as an independent contractor, and
nothing contained in this Agreement shall be construed to create a joint venture
or a partnership between the Consultant Service and the Company and neither
party shall have the authority to enter into any contracts or agreements on
behalf of the other or bind the other in any way. The parties further agree that
since the Consultant Service will be an independent contractor rather than an
employee of the Company under this Agreement, the Consultant Service shall be
responsible for his own life and health insurance, retirement and death
benefits.

 

8) Confidentiality-The Consultant Service agrees to receive any confidential and
proprietary information of the Company in confidence and not to disclose such
information to others, except pursuant to the performance of his duties
specified hereunder, unless and until such information has become public
knowledge or has come into the possession of such others by legal and proper
means.

 

9) Binding Effect-This agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, legal representatives, executors,
administrators, successors, and assigns.

 

10) Entire Agreement-This Agreement constitutes the entire agreement between the
parties and supersedes and cancels any prior agreements, representations,
warranties or communications, whether oral or written, between the Consultant
Service and the Company relating to the transactions contemplated hereby or the
subject matter herein. Neither this Agreement nor any provision hereof may be
changed, waived, discharged, or terminated, except by an agreement in writing
signed by the party against whom or which the enforcement of such change,
waiver, discharge or termination is sought.

 

11) Waiver-Any failure on the part of either party to comply with with any of
its obligations, agreements, or conditions under this Agreement may be waived by
the party to which such compliance is owed. No waiver of any provision of this
Agreement shall be deemed, or shall constitute a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.

 

12) Termination of Contract- In the event of termination, the parties shall be
required to fulfill their obligations as provided in Paragraph 4 of this
agreement.

 

13) Severability- If anyone or more of the provisions of this Agreement shall be
determined to be invalid, illegal, or unenforceable in any respect for any
reason, the validity, legality, and enforceability of any such provision in
every other respect and of the remaining provisions of this Agreement shall not
be impaired in any way.

 

 2 

 

 



14) Non- Assignment- This Agreement may not be assigned by either party without
the prior written consent of the other party.

 

15) Headings- The headings used in this Agreement have been inserted for the
convenience of reference only, are not part of this Agreement and shall not
affect the meaning or interpretation of this Agreement.

 

16) Governing Law- This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, and the sole an exclusive
jurisdiction and venue for any disputes relating to or arising under this
Agreement shall be with the state and federal courts in Dallas County, Texas.

 

17) Counterparts- This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same, agreement.

 

18) Indemnity

A) The Consultant Service, at its sole expense, shall indemnify, hold harmless
and defend the Company, its shareholders, directors, officers, employees, and
clients (“Indemnified Parties”) from and against any and all claims,
liabilities, damages, expenses (including, without limitation, attorney’s fees
and other costs), and any other losses sustained by any Indemnified Parties that
arise out of or the result from (a) conduct, or omission of Consultant Service
or its personnel (“Personnel”); (b) Consultant Service’s or Personnel breach of
or failure to perform any obligation under this Agreement (c) the inaccuracy or
breach of any representation or warranty in this Agreement; or (d) any violation
by Consultant Service or Personnel. Consultant Service’s Indemnifications
obligations set forth in this Section shall not in any way limit, reduce, or
alter in any of Consultant Service’s other obligations to Company and shall not
preclude Company from obtaining any other relief or damages from Consultant
Service, whether at law, under this Agreement, or in equity.

 

B) The Company, at its sole expense, shall indemnify, hold harmless and defend
the Consultant Service, its shareholders, directors, officers, employees, and
clients (“Indemnified Parties”) from and against any and all claims,
liabilities, damages, expenses (including, without limitation, attorney’s fees
and other costs), and any other losses sustained by any Indemnified Parties that
arise out of or the result from (a) conduct, or omission of the Company or its
personnel (“Personnel”); (b) The Company’s or Personnel breach of or failure to
perform any obligation under this Agreement (c) the inaccuracy or breach of any
representation or warranty in this Agreement; or (d) any violation by the
Company’s or Personnel. Consultant Service’s Indemnifications obligations set
forth in this Section shall not in any way limit, reduce, or alter in any of the
Company’s other obligations to Consultant Service’s and shall not preclude.

Consultant Service’s from obtaining any other relief or damages from the
Company, whether at law, under this Agreement, or in equity.

 

 3 

 

 



19) Notices- Any notice required, permitted or desired to be given pursuant to
any of the provisions of this agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid, or by
national overnight delivery prepaid service to the parties at their addresses
set forth above. Copies of notices to the Company or the Consultant Service
shall be sent to the attention of the party or parties executing this Agreement.

 

IN WITMESS WHEREOF, each party hereto has executed or caused to be executed this
Agreement on its behalf, all on the day and year first above written.

 

 

Michael Welch

President, CEO & Chairman

Rocky Mountain High Brands, Inc.

Email: Michael@rockymountainhighbrands.com

 

 

By: /s/ Michael Welch

 



Date: 03/17/2019

 

 

By: /s/ Joseph E. Mihok

 

Date: 03/17/2019

Joseph E. Mihok

President

Mihok & Associates, Inc.

Email: cuttinedgebev02@aol.com

 



 4 

 

 

 

 

 

 

 

 

 

 

 

